No.
04-00-00808-CV
 
                                                      IN
RE Richard RODRIGUEZ 
 
                                                               Original
Proceeding[1]
 
PER CURIAM
 
Sitting:              Alma
L. López, Justice
Catherine
Stone, Justice
Sarah
B. Duncan, Justice
 
Delivered and Filed:   November 29, 2000
 
PETITION FOR WRIT OF
MANDAMUS DENIED
 
The court
has considered relator=s
petition for writ of mandamus, and is of the opinion that relief should be
denied. See Tex. R. App. P. 52.8(a).
Accordingly, relator=s
petition for writ of mandamus is denied. 
Relator
shall pay all costs incurred in this proceeding.
The clerk
of this court is directed to transmit a copy of this opinion to the attorneys
of record, the trial court judge, and the trial court clerk.
PER
CURIAM
Do not publish




[1] This proceeding arises out Cause No. 2000-CR-0933,
styled The State of Texas v. Richard Rodriguez, pending in the 187th
Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini
presiding.